DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims

The present application is a continuation of U.S. Patent No. 10,742,702, which is a continuation of U.S. Patent No. 10,419,508.  Applicant’s application filed on July 2, 2020 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9-10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille (PG PUB US2013/0024287) in view of Panguluri (PG PUB US2015/0254051).

Regarding claim 1, MacNeille teaches “a computer-implemented method comprising:
determining that a vehicle is activated or in motion;” (The proper sensing system obtain vehicle data such as GPS position, speed, driver's weight, cognitive load, driving aggression etc.  When such vehicle data is obtained, the vehicle is inherently activated and in motion [MacNeille, para 0053, 0040]);
“in response to determining that the vehicle is activated or in motion, requesting and receiving, by way of a communication interface” (The data relating to both the vehicle and the occupants can then be added to the playlist request 337 through vehicle computing system (VCS) to be sent to the cloud along with the playlist request, where the VCS communicates with network via onboard modem  The playlist request is then sent to the cloud, and a playlist is received in return [MacNeille, para 0054, 0027, 0045]).
However, MacNeille does not teach “a playlist that contains references to audio files;” 
“in response to receiving the playlist, requesting and receiving, by way of the communication interface, a stream of one or more of the audio files; and”
“playing, by way of a speaker, the stream of the one or more of the audio files.”
Panguluri teaches “a playlist that contains references to audio files;” (Fig. 3 shows an example playlist, which includes URLs of audible news stories [Panguluri, fig. 3, para 0061]);
“in response to receiving the playlist, requesting and receiving, by way of the communication interface, a stream of one or more of the audio files; and” (The client 104 receives the transmitted playlist and traverses the received playlist.  For each media content item referenced by the playlist, the client transmits to the server a request for data representing 
“playing, by way of a speaker, the stream of the one or more of the audio files.” (The client, including a sound speaker, plays for the user the media content item represented by the received data [Panguluri, para 0043, 0037]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeille to comprise the claimed limitation to effectively conserve network resource, where audio files are referenced in the playlist and streamed on-demand basis.

Regarding claim 5, MacNeille as modified by Panguluri teaches “determining user-distinguishing information of a user of the vehicle, wherein the user-distinguishing information is provided when requesting the playlist.” (The VCS collects information about a first vehicle occupant.  The data relating to both the vehicle and the occupants can then be added to the playlist request to be sent to the cloud along with the playlist request [MacNeille, para 0052, 0054]).

Regarding claim 7, MacNeille as modified by Panguluri teaches “wherein the user-distinguishing information is based on an estimated weight of a driver of the vehicle gathered from one or more pressure sensors in a driver seat of the vehicle” (Vehicle data may also be gathered, such as driver's weight through weight sensors [MacNeille, para 0040, 0052]).

Regarding claim 9, MacNeille as modified by Panguluri teaches “wherein the user-distinguishing information is based on presence of client device within the vehicle” (The VCS may know who is in a vehicle through a variety of methods, where the presence of 

Regarding claim 10, MacNeille as modified by Panguluri teaches “wherein the user-distinguishing information is based on input received by way of a touch screen or voice interface that identifies the user.” (Vehicle data may also be gathered in conjunction with historic driver information (e.g. profile) to select media advertisements to be included with the playlist specifically tailored to a driver's situation, where the historic driver information includes response to playback of an advertisement through a touch-responsive display [MacNeille, para 0040-0041, 0048, 0057]).

Claim 14 lists all the same elements of claim 1 respectively and an article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations (The data storage 122 may take the form of a non-transitory computer-readable storage medium, having stored thereon program instructions that, when executed by the processor 120, cause the client 104 to perform one or more functions, such as those described in this disclosure [Panguluri, para 0039]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.

Claim 17 lists all the same elements of claim 5, but claims the article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 17.

Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille (PG PUB US2013/0024287) in view of Panguluri (PG PUB US2015/0254051) as s 1, 5, 7, 9-10, 14 and 17 above, and further in view of Ricci (PG PUB US2016/0070527).

Regarding claim 2, MacNeille as modified by Panguluri does not teach “wherein determining that the vehicle is activated comprises determining that an ignition switch of the vehicle has been activated.”
Ricci teaches “wherein determining that the vehicle is activated comprises determining that an ignition switch of the vehicle has been activated.” (The method 6400 may continue by determining the state of the vehicle 104 (step 6412), where examples of the state of a vehicle, or vehicle state, may include, but are not limited to ignition switch status (e.g., lock, accessories, on, start, etc.) [Ricci, para 0652]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeille-Panguluri to comprise the claimed limitation to effectively improve functionality of the vehicle by communicating and installing vehicle updates [Ricci, para 0649].

Regarding claim 3, MacNeille as modified by Panguluri does not teach “wherein determining that the vehicle is activated comprises determining that the vehicle has been powered on.”
Ricci teaches “wherein determining that the vehicle is activated comprises determining that the vehicle has been powered on.” (The method 6400 may continue by determining the state of the vehicle 104 (step 6412), where examples of the state of a vehicle, or vehicle state, may include, but are not limited to engine status (e.g., engine running, engine off, engine temperature, engine wear, etc.) [Ricci, para 0652]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeille-Panguluri to comprise the 

Claim 15 lists all the same elements of claim 2, but claims the article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 15.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille (PG PUB US2013/0024287) in view of Panguluri (PG PUB US2015/0254051) as applied to claims 1-20 above, and further in view of Ochiai (PG PUB US2012/0123639).

Regarding claim 4, MacNeille as modified by Panguluri teaches “wherein determining that the vehicle is activated” (The proper sensing system obtain vehicle data such as GPS position, speed, driver's weight, cognitive load, driving aggression etc.  When such vehicle data is obtained, the vehicle is inherently activated and in motion [MacNeille, para 0053, 0040]).
However, MacNeille as modified by Panguluri does not teach “determining that an in-automobile audio system of the vehicle has been powered on.”
Ochiai teaches “determining that an in-automobile audio system of the vehicle has been powered on.” (The control unit 1 uses the power supply status recording portion 12 to start monitoring the power supply status to each of the various in-vehicle electronic devices including the audio unit [Ochiai, fig. 6, para 0093]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeille-Panguluri to comprise the claimed limitation to effectively provide a power-saving system to conserve battery-use (electricity) in a vehicle [Ochiai, para 0011].

Claim 16 lists all the same elements of claim 4, but claims the article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 16.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeille (PG PUB US2013/0024287) in view of Panguluri (PG PUB US2015/0254051) as applied to claims 1-20 above, and further in view of McNabb (PG PUB US2018/0137381).

Regarding claim 6, MacNeille as modified by Panguluri does not teach “wherein the user-distinguishing information is based on a key fob that was used to initiate activation of the vehicle.”
McNabb teaches “wherein the user-distinguishing information is based on a key fob that was used to initiate activation of the vehicle.” (The vehicle 200 stores a list of one or more mobile devices 124 paired with each driver.  The vehicle determines an identity of the driver with reference to a unique code of a key fob used to start the vehicle [McNabb, para 0040]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeille-Panguluri to comprise the claimed limitation to effectively enhance user experience by performing welcome mode functions (e.g. activating exterior lightning and adjust the power seats) [McNabb, para 0029].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeille (PG PUB US2013/0024287) in view of Panguluri (PG PUB US2015/0254051) as applied to claims 1-20 above, and further in view of Murphy (US Patent 5,712,625).

Regarding claim 8, MacNeille as modified by Panguluri does not teach “wherein the user-distinguishing information is based on a position of a driver seat of the vehicle.”
Murphy teaches “wherein the user-distinguishing information is based on a position of a driver seat of the vehicle.” (A vehicle operator identification verification system that correlates an operator identification code with certain vehicle conditions such as seat position and side mirror position [Murphy, Abstract].
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeille-Panguluri to comprise the claimed limitation to effectively improve vehicle security by verifying a vehicle operator identification code from a key fob [Murphy, Abstract, column 1, line 7-14].

Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille (PG PUB US2013/0024287) in view of Panguluri (PG PUB US2015/0254051) as applied to claims 1-20 above, and further in view of Lundsgaard (US Patent 10,069,886).

Regarding claim 11, MacNeille as modified by Panguluri teaches “wherein a client device is equipped with a location determining module,” (VCS includes GPS input 24 [MacNeille, fig. 1, para 0022]);
“wherein determining that the vehicle is in motion comprises:
determining an estimated speed at which the vehicle is moving;” (VCS obtains vehicle data such as speed [MacNeille, fig. 1, para 0053]);
“receiving two or more measurements taken by the location determining module;” (The client 104 may periodically determine the location of the user using a positioning device such as an integrated Global Positioning System (GPS) receiver [Panguluri, para 0072]).
“determining that the estimated speed has exceeded a particular speed threshold for a particular time threshold.”
Lundsgaard teaches “determining that the estimated speed has exceeded a particular speed threshold for a particular time threshold.” (The risk determination module 304 calculates a risk score based on the collected sensor data, where a lower score is assigned to a speed of the vehicle (e.g. max speed) above the predetermined value during the window of time under a road type (e.g., city street, highway, etc.) [Lundsgaard, column 16, line 4-20]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeille-Panguluri to comprise the claimed limitation to effectively determine the driver’s aggression based on factors such as speed, road condition and time of day.

Regarding claim 12, MacNeille as modified by Panguluri and Lundsgaard teaches “wherein the client device has access to map data,” (the client may communicate [access] with the server 102 or another server, such as a server affiliated with the mapping application, to determine such an attribute [Panguluri, para 0046]).
“wherein determining that the vehicle is in motion further comprises determining that the estimated speed has exceeded the particular speed threshold for the particular time threshold while the vehicle has been travelling on roads or highways.” (The risk determination module 304 calculates a risk score based on the collected sensor data, where a lower score is assigned to a speed of the vehicle (e.g. max speed) above the predetermined value during the window of time under a road type (e.g., city street, highway, etc.) [Lundsgaard, column 16, line 4-20]).
	The motivation regarding to the obviousness to claim 11 is also applied to claim 12.

Claim 18 lists all the same elements of claim 11, but claims the article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 18.

Claim 19 lists all the same elements of claim 12, but claims the article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 19.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille (PG PUB US2013/0024287) in view of Panguluri (PG PUB US2015/0254051) as applied to claims 1-20 above, and further in view of Johnson (PG PUB US2003/0132953).

Regarding claim 13, MacNeille as modified by Panguluri does not teach “wherein the one or more of the audio files were selected for the playlist by use of a save-to-automobile option.”
Johnson teaches “wherein the one or more of the audio files were selected for the playlist by use of a save-to-automobile option.” (Instructions are entered through a computer-based user input and they define a user's desires regarding how media content should be made accessible on a media player (e.g. car stereo), where media content includes text-based content. A mapping file is generated based on the user instructions [Johnson, para 0072-0073, 0033, 0011]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeille-Panguluri to comprise the claimed limitation to effectively enhance user experience and safety by allowing user to access text-based content while driving [Johnson, para 0005].

Claim 20 lists all the same elements of claim 14, but claims an article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441